UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)Yeso No x Commission File Number 0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Room 517, No. 18 Building Nangangjizhong District, High-Tech Development Zone Harbin, Heilongjiang Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 0451-87011257 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yeso No x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: August 12, 2010, 156,000,000 shares. CHINA FORESTRY, INC. Form 10-Q for the period ended June 30, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Consolidated Balance Sheets at June 30, 2010 (Unaudited) andDecember 31, 2009 3 Unaudited Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the six monthsended June 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4 - CONTROLS AND PROCEDURES 10 PART II - OTHER INFORMATION ITEM 5 - OTHER INFORMATION 10 ITEM 6 - EXHIBITS 11 SIGNATURES 12 2 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ Total Current Assets Timberlands - net of accumulated amortization Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ Other payables - Due to related parties Total Current Liabilities and Total Liabilities Shareholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; None issued and outstanding - - Common stock, $0.001 par value; 200,000,000shares authorized, 56,000,000 shares issued and outstanding Additional Paid-in Capital Accumulated Deficit ) ) Accumulated comprehensive income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ See Notes to Consolidated Financial Statements 3 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months ended For the Six Months ended June 30, June 30, Expenses General and administrative expenses $ Net Loss ) Other comprehensive income-Foreign exchange gain (loss) Comprehensive income (loss) $ ) $ ) $ ) $ ) Net Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding- basic and diluted See Notes to Consolidated Financial Statements. 4 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months ended June 30, Operating Activities: Net loss $ ) $ ) Adjustments to reconcile loss to net cash provided by (used in) operations Amortization Changes in operating assets and liabilities: Prepaid expenses - Accounts payable and accrued expenses ) Other payables - Net cash provided by (used in) operating activities ) Financing Activities Advances from related parties ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Increase(decrease)in cash ) 31 Cash at beginning of period Cash at end of period $ Supplemental cash flow information Interest paid $
